Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Emanuel Rash appeals the district court’s orders denying his “Motion for Judicial Recommendation Regarding Designation for Service of Federal Sentence” and subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rash, No. 3:01-cr-00025-JPB-DJJ-1 (N.D. W. Va. Jan. 28 & Feb. 16, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.